                                                             Exhibit A
                                                          Page 1 of 4
Case 3:21-cv-00210-TMB Document 1-1 Filed 09/21/21 Page 1 of 4
                                                             Exhibit A
                                                          Page 2 of 4
Case 3:21-cv-00210-TMB Document 1-1 Filed 09/21/21 Page 2 of 4
                                                                                 Allen F. Clendaniel
                                                                                 Clendaniel@alaskalaw.pro

                                                                                            IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                                                                                                 THIRD JUDICIAL DISTRICT AT ANCHORAGE

                                                                                 JOHN ENGLAND THOMAS,

                                                                                                          Plaintiff,

                                                                                 vs.
                                                                                                                             Case No. 3AN-21-06736 CI
                                                                                 ALASKA NATIVE MEDICINE
SEDOR, WENDLANDT, EVANS & FILIPPI, LLC




                                                                                 CENTER and SOUTHCENTRAL
                                                                                 FOUNDATION,
                                         Tel (907) 677-3600 Fax (907) 677-3605




                                                                                                           Defendants.
                                                Anchorage, Alaska 99501
                                                 500 L Street, Suite 500




                                                                                                      ENTRY OF APPEARANCE AND
                                                                                                NOTICE OF CONSENT TO SERVICE BY EMAIL

                                                                                       The undersigned hereby enters his appearance on behalf of Defendant

                                                                                 Southcentral Foundation in this matter.

                                                                                       It is requested that copies of all further pleadings or correspondence relating

                                                                                 to this matter, except process, be served on:

                                                                                                    Allen F. Clendaniel
                                                                                                    Sedor, Wendlandt, Evans & Filippi, LLC
                                                                                                    500 L Street, Suite 500
                                                                                                    Anchorage, Alaska 99501
                                                                                                    Phone: (907) 677-3600
                                                                                                    Fax:      (907) 677-3605

                                                                                 Undersigned counsel consents to service of pleadings and other correspondence

                                                                                 via email at clendaniel@alaskalaw.pro.




                                                                                                                                              Exhibit A
                                                                                                                                           Page 3 of 4
                                                                                 Case 3:21-cv-00210-TMB Document 1-1 Filed 09/21/21 Page 3 of 4
                                                                                              DATED this 17th day of September, 2021, at Anchorage, Alaska.

                                                                                                                  SEDOR, WENDLANDT, EVANS & FILIPPI, LLC
                                                                                                                  Attorneys for Defendant Southcentral Foundation

                                                                                                                  By:             /s/Allen F. Clendaniel              .
                                                                                                                      Allen F. Clendaniel, Alaska Bar No. 0411084



                                                                                 CERTIFICATE OF SERVICE

                                                                                 I hereby certify that a true and
                                                                                 correct copy of the foregoing was
SEDOR, WENDLANDT, EVANS & FILIPPI, LLC




                                                                                 served via U.S. mail on this 17th day
                                         Tel (907) 677-3600 Fax (907) 677-3605




                                                                                 of September, 2021 to:
                                                Anchorage, Alaska 99501
                                                 500 L Street, Suite 500




                                                                                 John England Thomas
                                                                                 201 East 9th Avenue #323
                                                                                 Anchorage, Alaska 99501

                                                                                     /s/Riza Smith      .
                                                                                 Certification Signature




                                                                                 ENTRY OF APPEARANCE AND NOTICE OF CONSENT TO SERVICE VIA EMAIL
                                                                                 John England Thomas v. Alaska Native Medicine Center & Southcentral Foundation   Page 2 of 2
                                                                                 Case No. 3AN-21-06736 CI




                                                                                                                                        Exhibit A
                                                                                                                                     Page 4 of 4
                                                                           Case 3:21-cv-00210-TMB Document 1-1 Filed 09/21/21 Page 4 of 4
